DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2019/0124407, provided by applicant) [Shen] in view of Singh et al. (2016/0328252, of record) [Singh], Wang et al. (2021/0126848) [Wang], and Rebeja et al. (11,281,492) [Rebeja].
Regarding claims 1, 12, 23, 30, and 35, Shen discloses a cable system comprising:
a head end connected to a plurality of modems through a network interface controller that is interconnected to a transmission network that includes a node that converts digital data to analog data suitable for said plurality of modems, where said head end includes at least one server that includes a processor with a plurality of virtual machines operating on said at least one server (fig. 1);
said head end including a management process that detects the failure of at least one of (1) said at least one server and (2) said at least one virtual machine (paragraphs 0018- 0019);
said head end in response to detecting said failure of at least one of (1) said at least one server and (2) said at least one of said plurality of virtual machines, migrating services operating on respective said at least one of said plurality of virtual machines to at least one of (1) a different server and (2) a different one of said plurality of virtual machines (paragraphs 0020-0022).
Shen fails to disclose said plurality of virtual machines are connected to said network interface controller wherein a plurality of virtual network interface controllers are associated with said network interface controller, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, wherein during migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines, wherein the different server or different one of said plurality of virtual machines are already running without configuration parameters configured for said plurality of modems.
In an analogous art, Singh teaches migrating services from a first resource to a new resource (such as from a first VCMTS instance to a new VCMTS instance) involves transferring parameters from the first resource to the second to perform the handoff (paragraphs 0048- 0051), wherein in one embodiment, said process is facilitated by maintaining at least one running instance to act as a standby on a backup server (paragraph 0052).
It would have been obvious at the time of effective filing to modify he system of Shen to include the different server or different one of said plurality of virtual machine are already running without configuration parameters configured for said plurality of modems, as suggested by Singh, for the benefit of providing a running standby resource which can be much more quickly utilized than requiring creation of a new resource or activating a new resource.
Shen and Singh fail to disclose said plurality of virtual machines are connected to said network interface controller wherein a plurality of virtual network interface controllers are associated with said network interface controller, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, wherein during migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines.
In an analogous art, Wang teaches connecting a plurality of virtual machines to a network interface controller via a plurality of virtual network interface controllers, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, easing the processing requirements of the single physical network interface (figs. 2 and 3, see paragraphs 0023-0024).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Shen and Singh to include said plurality of virtual machines are connected to said network interface controller wherein a plurality of virtual network interface controllers are associated with said network interface controller, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, as suggested by Wang, for the benefit of easing the processing requirements of the single physical network interface by offloading processing duties onto independently operating virtual network interfaces.
Shen, Singh, and Wang fail to disclose wherein during migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines.
In an analogous art, Rebeja teaches assigning an existing IP address associated with a network resource to the new network resource when migrating an application for the benefit of providing a seamless transition (col. 12 lines 51-61).
It would have been obvious at the time to a person of ordinary skill in the art to modify the system of Shen, Singh, and Wang to include migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines, as suggested by Rebeja, for the benefit of providing a seamless transition which minimizes any potential service interruptions.

Regarding claim 2, Shen, Singh, Wang, and Rebeja disclose the cable system of claim 1 wherein said head end receives packetized video, receives packetized data from a network, and transmits packetized data to said network (Shen paragraph 0010).

Regarding claim 3, Shen, Singh, Wang, and Rebeja disclose the cable system of claim 2 wherein said head end transmits downstream data to selected ones of said plurality of modems, transmits downstream video to selected ones of said plurality of modems, and receives upstream data from selected ones of said plurality of modems (Shen paragraph 0010).

Regarding claim 4, Shen, Singh, Wang, and Rebeja disclose the cable system of claim 1 wherein said transmission network includes a remote PHY that includes at least one of a quadrature amplitude modulator and an orthogonal frequency division modulator (Cisco RPHY nodes utilize OFDM modulation, Shen paragraph 0012).

Regarding claims 5 and 14, Shen, Singh, Wang, and Rebeja disclose the cable system and method of claims 1 and 12, wherein said management process detects the failure of said at least one virtual machine (Shen paragraph 0019).

Regarding claims 6 and 15, Shen, Singh, Wang, and Rebeja disclose the cable system of claims 1 and 12, wherein said management process detects the failure of said at least one server (different servers, Shen paragraphs 0014 and 0019).

Regarding claims 7 and 16, Shen, Singh, Wang, and Rebeja disclose the cable system and method of claims 5 and 14, wherein said management process determines the processing capabilities of said at least one of said plurality of different virtual machines to be at least as great as processing capabilities of the failed said at least one virtual machine prior to said migration (new instance is at least equal to failed instance, Shen paragraph 0018).

Regarding claims 8 and 17, Shen, Singh, Wang, and Rebeja disclose the cable system of claims 6 and 15, wherein said management process determines the processing capabilities of said different server to be at least as great as processing capabilities of the failed said at least one server prior to said migration (new instance is at least equal to failed instance, Shen paragraph 0018, where said instances are located in different servers, Shen paragraph 0014).

Regarding claims 9 and 18, Shen, Singh, Wang, and Rebeja disclose the cable system and method of claims 8 and 17, wherein said processing capabilities of the failed said at least one server is based upon at least one of a number of physical processing cores available, a max clock frequency of the cores, a cache memory size, and a number of virtual network functions of said at least one server (in determining load excess, Shen paragraph 0018).

Regarding claims 10 and 19, Shen, Singh, Wang, and Rebeja disclose the cable system and method of claims 7 and 16, wherein said processing capabilities of the failed said at least one of said plurality of virtual machines is based upon at least one of a maximum downstream throughput, a maximum upstream throughput, a number of customers services by said at least one virtual machine of said plurality of virtual machines, an encryption type, and an average packet size of said at least one of said plurality of virtual machines (number of customer services, Shen paragraph 0022).

Regarding claims 11 and 20, Shen, Singh, Wang, and Rebeja disclose the cable system and method of claims 1 and 12, but fails to disclose wherein said different server and said different virtual machine is synchronized to a Grand Master Clock.
Examiner takes official notice that coordinating different devices in a network by synchronizing them to a single master clock was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Shen, Singh, Wang, and Rebeja to include said different server and said different virtual machine is synchronized to a Grand Master Clock.

Regarding claim 13, Shen, Singh, Wang, and Rebeja disclose the method of claim 12, but fail to disclose said transmission network includes a remote PHY that includes a quadrature amplitude modulator.
Examiner takes official notice that utilizing QAM as a form of modulation was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Shen, Singh, Wang, and Rebeja to include a remote PHY that includes a quadrature amplitude modulator.

Regarding claim 24, Shen, Singh, Wang, and Rebeja disclose the method of claim 23, wherein monitoring the first operation state of the first virtual cable modem termination system core comprises periodically checking a status of the first virtual cable modem termination system core (Shen paragraph 0019).

Regarding claim 25, Shen, Singh, Wang, and Rebeja disclose the method of claim 24, wherein monitoring the first operation state of the first virtual cable modem termination system core comprises periodically performing one of transmitting a heartbeat message, transmitting a polling message, and transmitting a ping message to the first virtual cable modem termination system core (Shen paragraph 0019).

Regarding claim 26, Shen, Singh, Wang, and Rebeja disclose the method of claim 23, wherein enabling operation of the second virtual cable modem termination system core comprises assigning the second virtual cable modem termination system core as a replacement for the first virtual cable modem termination system core (Shen paragraph 0022).

Regarding claim 27, Shen, Singh, Wang, and Rebeja disclose the method of claim 23, wherein enabling operation of the second virtual cable modem termination system core comprises sending a location of the operation data to the second virtual cable modem termination system core (Shen paragraph 0025).

Regarding claim 28, Shen, Singh, Wang, and Rebeja disclose the method of claim 23, further comprising updating a configuration that specifies an address to address packets to the second virtual cable modem termination system core (Shen paragraph 0025).

Regarding claim 29, Shen, Singh, Wang, and Rebeja disclose the method of claim 23, further comprising, responsive to the detection of the failure, disassociating one or more resources previously associated with the first virtual cable modem termination system core (new NAT, Shen paragraph 0025).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Singh, Jeon et al. (2016/0091870, of record) [Jeon], Wang, and Rebeja.
Regarding claim 21, Shen discloses a cable system comprising: 
a head end connected to a plurality of modems through a transmission network that includes a node that converts digital data to analog data suitable for said plurality of modems, where said head end includes at least one server that includes a processor with a plurality of virtual machines operating on said at least one server (fig. 1);
said head end including a management process that detects the failure of at least one of (1) said at least one server and (2) said one of said plurality of virtual machines (paragraphs 0018-0019);
said remote management process in response to detecting said failure of at least one of (1) said at least one server and (2) said one of said plurality of virtual machines migrating services operating on respective said virtual machine to at least one of (1) a different server and (2) a different virtual machine (paragraphs 0020-0022).
Shen fails to disclose said plurality of virtual machines are connected to said network interface controller wherein a plurality of virtual network interface controllers are associated with said network interface controller, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, wherein during migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines, said one of said plurality of virtual machines synchronizing its clock to a grand master clock and said node synchronizing its clock to said grand master clock and while prioritizing said different server and said different one of said plurality of virtual machines based upon whether said different server and said different one of said plurality of virtual machine is synchronized to said grand master clock and the different server or one of said plurality of different virtual machine are already running without configuration parameters configured for said plurality of modems.
In an analogous art, Singh teaches migrating services from a first resource to a new resource (such as from a first VCMTS instance to a new VCMTS instance) involves transferring parameters from the first resource to the second to perform the handoff (paragraphs 0048- 0051), wherein in one embodiment, said process is facilitated by maintaining at least one running instance to act as a standby on a backup server (paragraph 0052).
It would have been obvious at the time of effective filing to modify he system of Shen to include the different server or different virtual machine are already running without configuration parameters configured for said plurality of modems, as suggested by Singh, for the benefit of providing a running standby resource which can be much more quickly utilized than requiring creation of a new resource or activating a new resource.
Shen and Singh fail to disclose said plurality of virtual machines are connected to said network interface controller wherein a plurality of virtual network interface controllers are associated with said network interface controller, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, wherein during migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines, said one of said plurality of virtual machines synchronizing its clock to a grand master clock and said node synchronizing its clock to said grand master clock and while prioritizing said different server and said different one of said plurality of virtual machines based upon whether said different server and said different one of said plurality of virtual machines is synchronized to said grand master clock.
In an analogous art, Jeon teaches providing redundancy function blocks to maintain operating in the event of failure of an existing function block wherein individual elements are synchronized to a master clock (paragraph 0036) and function blocks are prioritized based on respective level of reliability (which would include timing synchronization to provide error free output, paragraph 0031), for the benefit of increasing the reliability of a redundancy ready control system (paragraph 0053).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Shen and Singh to include said one of said plurality of virtual machines synchronizing its clock to a grand master clock and said node synchronizing its clock to said grand master clock and while prioritizing said different server and said different virtual machine based upon whether said different server and said different virtual machine is synchronized to said grand master clock, as suggested by Jeon, for the benefit of increasing the reliability of Shen’s disclosed redundancy ready control system.
Shen, Singh, and Jeon fail to disclose said plurality of virtual machines are connected to said network interface controller wherein a plurality of virtual network interface controllers are associated with said network interface controller, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, wherein during migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines.
In an analogous art, Wang teaches connecting a plurality of virtual machines to a network interface controller via a plurality of virtual network interface controllers, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, easing the processing requirements of the single physical network interface (figs. 2 and 3, see paragraphs 0023-0024).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Shen, Singh, and Jeon to include said plurality of virtual machines are connected to said network interface controller wherein a plurality of virtual network interface controllers are associated with said network interface controller, where each of said plurality of virtual machines are associated with a different one of said virtual network interface controllers, wherein each of said plurality of virtual machines is without knowledge of the data usage of other virtual network interface controllers than its own virtual network interface controller, wherein each of said plurality of virtual network interface controllers is configured to have less data carrying capacity than said network interface controller, as suggested by Wang, for the benefit of easing the processing requirements of the single physical network interface by offloading processing duties onto independently operating virtual network interfaces.
Shen, Singh, Jeon, and Wang fail to disclose wherein during migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines.
In an analogous art, Rebeja teaches assigning an existing IP address associated with a network resource to the new network resource when migrating an application for the benefit of providing a seamless transition (col. 12 lines 51-61).
It would have been obvious at the time to a person of ordinary skill in the art to modify the system of Shen, Singh, and Wang to include migration the IP address associated the server or at least one of said plurality of virtual machines is assigned to the different server or different one of said plurality of virtual machines, as suggested by Rebeja, for the benefit of providing a seamless transition which minimizes any potential service interruptions.

Regarding claim 22, Shen, Singh, Jeon, Wang, and Rebeja disclose the cable system of claim 21, wherein said prioritizing is based upon said at least one of said different server and said different virtual machine having a processing capacity credit larger than a processing capacity requirement of another different server and another virtual machine (Shen, load balancer 120 fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421